In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals from an order of the Supreme Court, Westchester County (Fredman, J.), dated May 21, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In support of its motion for summary judgment, the defendant submitted evidence establishing that the plaintiff’s decedent was highly intoxicated when he lost control of his vehicle and crashed into a utility pole. Under the circumstances of this case, the negligent manner in which the decedent was operating his vehicle was the sole proximate cause of the collision and his fatal injuries (see, Montero v Muller, 269 AD2d 576; Shevalier v Bentley, 268 AD2d 622; Hyland v Calace, 244 AD2d 318). The plaintiff failed to raise a triable issue of fact.
In view of our determination, we need not reach the defendant’s remaining contention. O’Brien, J. P., Altman, Krausman and Goldstein, JJ., concur.